DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 20, 23, 35-37 are rejected underpre-AlA35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Sunder et al. (USPGPub 2010/0211003) and Bazargan et al. (USPGPub 2010/0164727).

Re Claim 1, Alderete discloses a method for detecting a presence of an infusion cartridge in an infusion pump (Alderete Abstract; ¶ 0187-0259), comprising installing an infusion cartridge (111) in an infusion pump (100) (Alderete Fig. 2); initiating an infusion cartridge loading sequence (Alderete ¶ 0214-0215); recording loading pulse width modulation (PWM) commands applied to an infusion pump motor during the loading sequence; setting a value of threshold PWM commands based on the loading PWM commands applied to the infusion pump motor during the loading sequence (Alderete ¶ 0215-0216); generating operational PWM commands as command input into the infusion pump motor (Alderete ¶ 0198-0203 - wherein a PWM module 1304 generates a pulse-width modulated voltage output to the motor 1308 via a driver module 1306, wherein an output by the PWM module is received as an input by the motor 1308 - ¶ 0199) causing the infusion pump motor to operate a drive mechanism of the infusion pump (100) (Alderete ¶ 0215-0259 - wherein the measure of force is indicative of an amount of force imparted by the shaft 1234 to the pinion gear 1246 of the actuation mechanism - ¶ 0215); controlling a velocity output of the infusion pump motor by generating the operational PWM commands as electrical command input into the infusion pump motor (Alderete ¶ 0198-0203 - wherein a PWM module 1304 generates a pulse-width modulated voltage output to the motor 1308 via a driver module 1306, wherein an output by the PWM module is received as an input by the motor 1308 - ¶ 0199); comparing values of the operational PWM commands that are generated as electrical command input into the infusion pump motor during pumping operations to the value of the threshold PWM commands (Alderete ¶ 0198-0259 - wherein 1500 is directed to a reservoir seating process, depicted in Figs. 24-28; wherein if the measure of force is greater than a threshold force, depressurization continues - ¶ 0216, wherein measured force is associated with drive motor pulses - ¶ 0204, 0210); and generating a cartridge indication if the values of the operational PWM commands drop below the value of the threshold PWM commands by a predetermined amount (Alderete ¶ 0238).
	However, Alderete does not disclose controlling a velocity output of the infusion pump motor with a velocity loop algorithm. Sunder discloses high precision infusion pumps comprising velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the electric motor for the purpose of delivering a volume per unit time or a total volume infusion period of time (Sunder ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closed loop motor control algorithm of Alderete to be a velocity loop algorithm comprising motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the infusion pump motor as disclosed by Sunder for the purpose of delivering a volume per unit time or a total volume infusion period of time.
	Alderete also fails to explicitly disclose the generation of the cartridge indication being a missing cartridge indication. Bazargan discloses a system for detecting the presence of a cartridge comprising initiating a safety check to inform a user of a missing cartridge and prompt the user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device (Bazargan ¶ 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the cartridge indication of Alderete to be a missing cartridge indication as disclosed by Bazargan wherein the indication can prompt a user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device.

Re Claim 2, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the value of threshold PWM commands is an average value of the loading PWM commands (Alderete ¶ 0244; 0215-0259).

Re Claim 3, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the values of operational PWM commands are average values of PWM commands of each subsequent motor move during a pumping cycle (Alderete ¶ 0244; 0215-0259).

Re Claim 4, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the operational PWM commands are uniform amplitude voltage pulses (Alderete ¶ 0076).

Re Claim 5, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses where the predetermined amount is based on a pumping speed of the pumping operations (Alderete ¶ 0013-0017; 0230-0242 - encoder counts).

Re Claims 6 and 7, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete discloses wherein the predetermined amount is between 20% and 40% or 40% and 60% of the threshold. Alderete further discloses wherein the predetermined amount is small enough to represent a desired equilibrium condition. Alderete and Claims 6 and 7 differ in that Alderete does not teach the exact same proportions as recited in the instant claims. However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Alderete overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed range including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that "the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

Re Claim 20, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. In particular, Alderete in view of Sunder and Bazargan disclose generating a missing cartridge indication in Claim 1. Alderete further discloses wherein generating the cartridge indication generates the indication on a user interface (104, 106) of the infusion pump (Alderete ¶ 0062, 0082-0083, and 0238).

Re Claim 23, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete fails to explicitly disclose wherein the values of the operational PWM commands as command input are proportional to an output load on the motor. Sunder discloses a velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the electric motor for the purpose of delivering a volume per unit time or a total volume infusion period of time (Sunder Pgs. 4-5 ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closed loop motor control algorithm of Alderete in view of Sunder and Bazargan wherein the value of the PWM commands is proportional to a load on the electric motor as disclosed by Sunder for the purpose of delivering a volume per unit time or a total volume infusion period of time.

Re Claim 35, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further teaches wherein the value of each of the operational PWM commands compared to the threshold is a duty cycle of a series of electrical pulses provided as input to power the infusion pump motor for each motor move of a pumping cycle (Alderete ¶ 0155, 0198-0204).

Re Claims 36 and 37, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further teaches wherein the value of each of the operation PWM commands compared to the threshold is a unitless number; and wherein the unitless number is a percentage (Alderete ¶ 0155, 0198-0204).

Claims 24, 26-33 and 38-40 are rejected underpre-AlA35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Bazargan et al. (USPGPub 2010/0164727).

Re Claim 24, Alderete discloses a method for detecting a presence of an infusion cartridge in an infusion pump (Alderete Abstract; ¶ 0187-0259), comprising storing a threshold value of PWM commands (Alderete ¶ 0216); executing a closed loop motor control algorithm to generate operational PWM commands (Alderete ¶ 0220; 0215-0259), the operational PWM commands representing a measure of electrical command input into an electric motor of the infusion pump that cause the electric motor to power a drive mechanism of the infusion pump (Alderete ¶ 0217-0259 - wherein the measure of force is indicative of an amount of force imparted by the shaft 1234 to the pinion gear 1246 of the actuation mechanism - ¶ 0215); controlling a velocity output of the electric motor with the operational PWM commands that are generated as electrical command input into the electric motor (Alderete ¶ 0198-0203 - wherein a PWM module 1304 generates a pulse-width modulated voltage output to the motor 1308 via a driver module 1306, wherein an output by the PWM module is received as an input by the motor 1308 - ¶ 0199); operating the drive mechanism of the infusion pump in response to the operational PWM commands; comparing values of the operational PWM commands that are generated as electrical command input into the electrical motor while operating the drive mechanism to the threshold value (Alderete ¶ 0198-0259 - wherein 1500 is directed to a reservoir seating process, depicted in Figs. 24-28; wherein if the measure of force is greater than a threshold force, depressurization continues - ¶ 0216, wherein measured force is associated with drive motor pulses - ¶ 0204, 0210); and generating a cartridge indication if the values of the operational PWM commands drop below the value of the threshold PWM commands by a predetermined amount (Alderete ¶ 0238).
	Alderete fails to explicitly disclose the generation of the cartridge indication being a missing cartridge indication. Bazargan discloses a system for detecting the presence of a cartridge comprising initiating a safety check to inform a user of a missing cartridge and prompt the user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device (Bazargan ¶ 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the cartridge indication of Alderete to be a missing cartridge indication as disclosed by Bazargan wherein the indication can prompt a user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device.

Re Claims 26 and 27, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses a method further comprising initiating an infusion cartridge loading sequence (Alderete ¶ 0215); and recording loading PWM commands applied to an infusion pump motor during the loading sequence (Alderete ¶ 0215-0216); and wherein the threshold value is an average value of the loading PWM commands (Alderete ¶ 0244; 0215- 0259).

Re Claim 28, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses wherein the values of operational PWM commands are average values of PWM commands of each subsequent motor move during a pumping cycle (Alderete ¶ 0244; 0215-0259).

Re Claim 29, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses wherein the operational PWM commands are uniform amplitude voltage pulses (Alderete ¶ 0076).

Re Claim 30, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses where the predetermined amount is based on a pumping speed of the pumping operations (Alderete ¶ 0013-0017; 0230-0242 - encoder counts).

Re Claims 31 and 32, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete discloses wherein the predetermined amount is between 20% and 40% or 40% and 60% of the threshold. Alderete further discloses wherein the predetermined amount is small enough to represent a desired equilibrium condition. Alderete and the Claims 31 and 32 differ in that Alderete does not teach the exact same proportions as recited in the instant claims. However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Alderete overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed range including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that "the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

Re Claim 33, Alderete in view of Bazargan disclose all of the limitations of Claim 24. In particular, Alderete in view of Sunder and Bazargan disclose generating a missing cartridge indication in Claim 24. Alderete further discloses wherein generating the cartridge indication generates the indication on a user interface (104, 106) of the infusion pump (Alderete ¶ 0062, 0082-0083, and 0238).

Re Claim 38, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further teaches wherein the value of each of the operational PWM commands compared to the threshold is a duty cycle of a series of electrical pulses provided as input to power the infusion pump motor for each motor move of a pumping cycle (Alderete ¶ 0155, 0198-0204).

Re Claims 39 and 40, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further teaches wherein the value of each of the operation PWM commands compared to the threshold is a unitless number; and wherein the unitless number is a percentage (Alderete ¶ 0155, 0198-0204).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Bazargan et al. (USPGPub 2010/0164727) as applied to Claim 24 above, and further in view of Sunder et al. (USPGPub 2010/0211003).

Re Claim 25, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete fails to explicitly disclose wherein the values of the operational PWM commands are proportional to a load on the electric motor. Sunder discloses a velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the electric motor for the purpose of delivering a volume per unit time or a total volume infusion period of time (Sunder ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closed loop motor control algorithm of Alderete in view of Bazargan to comprise values of the PWM commands as proportional to a load on the electric motor as disclosed by Sunder for the purpose of delivering a volume per unit time or a total volume infusion period of time.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. At the top of Page 10, applicant argues as follows:
Applicant noted that the Office Actions in this application expressly admitted that “Alderete relies on measuring force output on the motor which can reveal whether a cartridge is missing” and that a measurement of output force cannot be relied upon as disclosing monitoring electrical command input into the motor to determine whether a cartridge is missing as claimed. Prosecution was reopened in response to these remarks, but the current Office Action relies upon the same faulty logic. In particular, the current Office Action again relies upon the fact that “measured force is being compared to a threshold” in Alderete. (Office Action, p. 12.) Applicant again reiterates, as also set forth in the Pre-Appeal Brief Request for Review, that it is irrelevant that the measured force output is “related directly to the PWM command rewind cycle” because the claims expressly require comparison of values of the PWM command input to a threshold, not comparison of a measured force output to a threshold.
In the present case, a measured force output is not being compared to a threshold. In the present case, force is being measured and converted into an electrical signal, which may be a voltage, a current, a capacitance, a resistance, a digital value or an analog value (Alderete ¶ 0155). This value is received by the motor as an input as described at Alderete ¶ 0204 and further at ¶ 0115. Applicant appears to be conflating output and input. At the bottom of Page 10, applicant refers to USPGPub 2019/0240398 as an example as to how the present case works. However, this application is not incorporated by reference in applicant’s specification. At the bottom of Page 11, applicant then argues Alderete only discloses a force measurement that must have a unit measurement. However, as previously stated, Alderete states that the measured force can be a digital value or an analog value which are both unitless measurements. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783